Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 23, 2014

The Court of Appeals hereby passes the following order:

A14A0936. HILL v. THE STATE.

      This appeal was docketed on January 17, 2014. As set forth in Court of
Appeals Rules 22(a) and 23(a), an appellant must file an enumeration of errors and
brief within 20 days of the date of docketing of the appeal. Therefore, the appellant’s
enumeration of errors and brief were due no later than February 6, 2014. However,
after the appellant failed to file those documents by that deadline, this Court ordered
him to file them on or before May 30, 2014, in order to avoid dismissal of his appeal.
      As of today’s date, the appellant has failed to file his enumeration of errors and
brief or communicated to this Court in writing good and sufficient cause for his
failure to do so. Accordingly, this appeal is DISMISSED.
      The Clerk of Court is directed to send a copy of this order to Hill and Hill’s
attorney, and the latter is also directed to send a copy to Hill.


      NOTICE TO THE APPELLANT: Your appeal has been DISMISSED because
your attorney failed to file a brief and enumeration of errors. If you have decided you
do not want to appeal, you need not do anything more. However, if you do still want
to appeal, you may have the right to an OUT-OF-TIME APPEAL -- but YOU MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is granted, the trial court should
appoint another attorney for you if you want one and cannot pay for one. If your
motion for an out-of-time appeal is denied, you may appeal that denial to this court
within thirty (30) days of the trial court’s decision. Reese v. State, 216 Ga. App. 773,
775 (456 SE2d 271) (1995).
Court of Appeals of the State of Georgia
                                 07/23/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.